Citation Nr: 1113702	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-06 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the interruption of vocational rehabilitation benefits, effective May 2, 2005, under the provisions of Chapter 31, Title 38, United States Code, was proper.

[The issues of whether new and material evidence has been presented to reopen claims of service connection for a pancreas condition, a testicle condition, and left foot numbness, entitlement to increased initial ratings for hepatitis B with cirrhosis, for left ventricle dysfunction, anterior and apical wall segments, and for obstructive pulmonary disease with residuals of pulmonary tuberculosis, entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities, entitlement to earlier effective dates for the grants of service connection for left ventricle dysfunction, anterior and apical wall segments and for obstructive pulmonary disease with residuals of pulmonary tuberculosis and the issue of whether the Veteran is entitled to a waiver of the recovery of overpayment of debt under Chapter 31, Title 38, United States Code, in the amount of $111.69, are the subjects of separate decisions.]



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which placed the Veteran in "interrupted status" under the provisions of Chapter 31.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) in June 2010.  A transcript of the hearing is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

Documentation of record dated from August 2001 to April 2005 shows that the Veteran's behavior in his vocational rehabilitation training program did not satisfactorily conform to the procedures established by VA and to the rules and regulations of the facility where he was being afforded training.

CONCLUSION OF LAW

The interruption of vocational rehabilitation benefits, effective May 2, 2005, under the provisions of Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. § 3111 (West 2002); 38 C.F.R. §§ 21.197, 21.362, 21.364 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Generally, VA has a statutory duty to assist the Veteran in the development of his claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The Board must make a determination as to the applicability of the various provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 to a particular claim.  However, such duty is applicable to claims filed in association with Chapter 51 of Title 38 of the United States Code.  Because the statute at issue in this matter is found in Chapter 31 of Title 38 of the United States Code, these provisions are not applicable to this claim.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).

VA Vocational Rehabilitation and Education (VR&E) programs have their own provisions that address notification and assistance.  See 38 C.F.R. § 21.420.  Under 38 C.F.R. § 21.420(a), "VA will inform a Veteran in writing of findings affecting receipt of benefits and services under Chapter 31."  May 2005 correspondence from the vocational rehabilitation specialist (VRS) to the Veteran documents that the Veteran was moved to "interrupted status" in May 2005.  As discussed below, it is clear from the record that every effort was made to assure that all appropriate actions had been taken to help the Veteran continue in his program before interrupting benefits and services.  An April 2005 letter afforded the Veteran prior written notification of any adverse action (38 C.F.R. § 21.420(d)) and fully informed him of the reasons for the change in status (38 C.F.R. § 21.180(d)).  

As will be explained in detail below, it is equally clear that in the face of reasonable efforts on the part of the VRS to develop and implement the Veteran's program of rehabilitative services, the Veteran failed to maintain satisfactory conduct or cooperation during the process.  In fact, the Veteran's failure to cooperate was not only manifest by acts of omission, but by his uncooperative nature.  The Veteran indicated on several occasions when the VRS was able to contact him that he did not want to discuss his case and that he planned to appeal the actions of the VRS.  

Therefore, all relevant evidence necessary for the equitable disposition of the appeal has been obtained and additional efforts to notify or assist the Veteran in this case are not required.  Hence, no further notice or assistance to the Veteran is required in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 15 Vet. App. 183 (2002).

II. Background

The Veteran filed an application for vocational rehabilitation under the provisions of Chapter 31, Title 38, United States Code, on January 24, 2001.  See VA Form 28-1900.  In a May 7, 2001 letter, the Milwaukee RO informed the Veteran that his request for services and assistance under the vocational rehabilitation program had been received and that it had been discovered that he previously received services under the program for a Master's Degree in Business Administration at New Hampshire College.  The RO informed him that review of his records revealed that he received services from January 17, 1983 to August 3, 1989, at which time he completed vocational rehabilitation training services under Chapter 31.  Upon completion of his training, he was provided with an employment adjustment allowance.  The RO further informed him that a Veteran who had completed vocational rehabilitation training services may be provided an additional period of services only if one of three conditions were met.  Those conditions are that (1) the Veteran had a compensable service-connected disability and either (2) current facts establish that the Veteran's service-connected disability has worsened to the extent that effects of the service-connected disability considered in relation to other facts precludes him or her from performing duties of the occupation for which the Veteran previously was found to have completed vocational rehabilitation training services, or (3) the occupation for which the Veteran previously was found to have completed vocational rehabilitation training services under Chapter 31 is found to be unsuitable on the basis of the Veteran's specific employment handicap and capabilities.

The Veteran thereafter submitted a Rehabilitation Needs Inventory and Employment Planning Worksheet in June 2001.  An Entitlement Worksheet and SHE/Feasibility of Vocational Goal/Level of Services Worksheet was subsequently submitted in July 2001.

A Counseling Synthesis - Narrative Summary prepared by a counseling psychologist at the Milwaukee RO on August 20, 2001 reveals that the Veteran was seen on June 11, 2001 and had reopened a claim for Chapter 31 benefits.  It was noted that the Veteran had previously used 29 months of entitlement and had 19 months of entitlement left.  The Chapter 31 basic eligibility termination date was November 27, 1994 and an extension was to be considered.  It was noted that the Veteran had pursued undergraduate schooling before but was denied graduate school training because at the time, the counseling psychologist did not think that the probability was favorable for success on the graduate school level.  It was noted that the Veteran was last employed as an elementary school teacher in May 2001 and was seeking vocational rehabilitation assistance so he could obtain suitable employment in the education field.  As a result of counseling, it was determined that the Veteran had a serious employment handicap that entitled him to extension beyond November 27, 1994 and allowed for him to use up to 19 months of remaining creditable Chapter 31 entitlement.  When the Veteran returned for further counseling assistance on August 20, 2001, an Individualized Written Rehabilitation Plan (IWRP) was developed and he was introduced to M.A. Ernst, a VRS.  The Veteran's employment goal was to prepare to acquire and sustain employment in the Occupations in Education, N.E.C.  See also VA Form 28-8606 (IWRP) dated August 20, 2001 (to attend Marquette University beginning in the fall term; pursue a Master's Degree in Education; goal is Instructional Leadership).  A VA Form 28-1905, Authorization and Certification of Entrance or Reentrance into Rehabilitation and Certification of Status, dated August 29, 2001 was received at the RO on August 31, 2001, indicating that the Veteran was seeking a Master's Degree in Instructional Leadership at Marquette University.  
A September 6, 2001 Authorization of Program Charges (M28-1, Part II, Chapter 3) from a counseling psychologist to the VR&E Officer and Veterans Benefits Administration (VBA) at the RO indicated that the Veteran had been approved under 38 C.F.R. § 21.294(i) for Chapter 31 Vocational Rehabilitation training services at Marquette University (alternative considered Milwaukee Teacher Education Center) for a total of $14,000.  

The claims folder contains several documents after the Veteran's IWRP was formulated in August 2001 and the VA Form 28-1905 received that same month that reveal changes to his program were approved and that his student status was changed on several occasions due to a reduction in credit hours.  See, e.g., September 2001 Authorization of Program Changes; VA Forms 22-1999b dated July 2002 and September 2002.  The Board also notes that in July 2002, the anticipated completion date of the Veteran's amended rehabilitation plan was extended from July 2002 to December 2002.  See July 2002 VA Form 28-1905d; see also VA Form 28-8606 dated August 20, 2001 (reflecting amended IWRP).  In December 2002, the Veteran requested another extension of completion date due to his failure to complete the degree on a timely basis.  During his scheduled supervision meeting, the VRS noted that the Veteran did not plan to apply for a teaching license in Wisconsin until he finished his degree, at which point she informed him that most positions require a license.  He replied that he had certification from other states that should work for the time being.  It was also noted that the Veteran was not impressed with the referral to job services and that the VRS informed him that with a Master's Degree in Education, he would most likely have to use his resources to find a position in which he was interested.  See December 2002 VA Form 28-1905d.  

In an April 2003 letter (after extension of completion date due of December 2002 was not met) the Veteran was informed that his vocational rehabilitation program would be interrupted because he had not pursued the training program outlined in his rehabilitation plan and had not provided requested information regarding his program.  The letter also noted that there were no acceptable reasons for these actions.  A VA Form 28-1905d dated May 28, 2003 placed the Veteran's program in interrupted status and he was notified by letter also dated May 28, 2003.  The May 2003 VA Form 28-1905d also reveals that the Veteran was unable to graduate in July 2002, as initially projected, or in December 2002 following extension.  It was noted that he had been unable to meet the first date because of class scheduling and was unable to meet the second because he had to complete course work for one class and his portfolio was incomplete.  He was not registered for the spring 2003 term because he did not need any classes to complete the degree requirements, but did not graduate in May 2003 either.  The VRS noted that the Veteran had not responded at all to her request for information regarding the actual completion date of his degree requirements.  

In a letter dated June 30, 2003, the Veteran was informed that the program would be discontinued effective August 11, 2003 and he was advised to contact the VRS within 30 days if he did not agree.  Prior to this action, the claims folder reflects that the VRS had difficulty in contacting the Veteran and that his cooperation was lacking in pursuit of his written rehabilitation plan.  See, e.g., May 2003 VA Form 119; May 2003 VA Form 28-1905d; Chapter 31 monthly report.  

The Veteran responded in an August 4, 2003 letter, in which he argued that when his written rehabilitation plan was formulated in August 2001, it was known that it would need modification because he would have no direct or indirect support in his field of study.  He also asserted that it was understood the vocational rehabilitation office at the RO would be flexible with the actual completion date of his rehabilitation plan because he was pursuing a teaching certification that would require a full year of teaching internship with a recognized school district.  He indicated that he had been unable to find a recognized school district willing to hire him and therefore, had not earned a teaching certification such that he was unable to find a job teaching.  The Veteran asserted that the reason why he was not pursuing his written rehabilitation plan was because the vocational rehabilitation office prematurely terminated his VA benefits, including tuition allowances and school supplies and the allowance to obtain the one full year of teaching internship he needed to become a certified teacher.  He contended that without the necessary VA benefits, he was unable to meet the requirements of his written rehabilitation plan.  

At this juncture, the Board notes that it appears the Veteran is referring to the reduction of his award of vocational rehabilitation benefits, which appears to have been the result of changes to his student status due to a reduction in credit hours discussed above.  See, e.g., August 2002 letter (award reduced effective June 26, 2002).  The Board also notes that the Veteran's award of vocational rehabilitation benefits was stopped effective September 19, 2002.  See October 7, 2002 letter.  As noted above, however, a May 2003 VA Form 28-1905d indicated that the Veteran did not need any classes to complete his degree requirements.

On August 5, 2003, the Veteran's case was referred for reevaluation counseling because he was not pursing training as outlined in his IWRP.  See memorandum.  On August 14, 2003, the Veteran was seen for counseling and provided a list of tasks to complete to determine what action would be needed to complete the IWRP.  See VA Form 28-8606.  

In January 2004, it was noted that after several attempts to contact the Veteran, he called to request a copy of the list that was provided in August 2003 as he had misplaced it and had not taken any action to date.  In a February 2004 letter, the Veteran indicated that he wanted to complete his Chapter 31 educational plans at Marquette University and the Milwaukee Teacher Education Center (MTEC).  He noted that he only had six months of subsistence allowance remaining and that he wanted to re-start in June 2004.  In a March 2004 letter, the Veteran acknowledged a telephone conversation he had had with a VRS about scheduling an appointment to re-start his educational benefits on or before March 15, 2004.  He noted that it was his understanding they would finalize an educational plan to complete the Master's of Arts in Instructional Leadership degree at Marquette and MTEC starting June 2004.  The RO noted on March 1, 2004 that it had received a packet of paperwork from the Veteran explaining his redeveloped plan and how he wanted to pursue his training, but that no action on the current plan had been taken.  

In May 2004, the RO noted that it had received a letter from Marquette University that had been sent to the Veteran on April 28, 2004 and that provided the list of requirements needed to complete the degree.  The RO noted that the Veteran had not addressed any of these requirements.  The Board notes that review of the April 2004 letter from Marquette informed the Veteran that the remaining requirements that needed to be completed in order for him to complete his Master's Degree in Instructional Leadership included: completing the requirements necessary to remove an incomplete grade and earn a satisfactory grade in the class EDPL 223; writing a 15 to 20 page Capstone Synthesis Paper; preparing an exit Portfolio Defense; and presenting the Portfolio Defense to a review committee.  

In a June 4, 2004 letter, the Veteran wrote to the VRS to update VA about his efforts to gain admission to a teaching internship program for summer and fall of 2004.  The Board notes that this was not a requirement listed in the April 2004 letter from Marquette discussed in the preceding paragraph.  The Board also notes that in his June 2004 letter, the Veteran also discussed additional matters unrelated to the plan that was in place regarding what was needed to complete the IWRP.

In a June 24, 2004 letter to the Veteran, the RO outlined what was needed to be completed prior to school deadline and who to contact if there was a problem.  On September 9, 2004, it was noted that the RO had received a letter from the Veteran stating he would like to change schools and programs to obtain a teaching certification.  It was again noted that there had been no action toward the completion of the current program.  

An October 2004 WINRS case note indicates that, among other things, the Veteran was referred for plan redevelopment on August 24, 2003 and that as of March 2004, he was looking into programs that were not part of the plan.  As of June 2004 he had not taken any action on coursework needed to complete his degree and by September 2004, it was determined that the Veteran would be unable to meet the plan requirements without continued education.  In a letter dated October 21, 2004, the Veteran was informed that his file would be discontinued effective November 19, 2004 for failure to complete the requirements of his program.  In a November 9, 2004 letter, however, the Veteran was informed that he would remain in a training status to complete the remaining requirements of his program and he would be referred back to a VRS for case management.  

On November 15, 2004, the Veteran contacted his case manager regarding the remaining degree requirements.  The Veteran stated that he wanted additional training to obtain a teaching certification and stated he would not follow his IWRP or complete the degree as written.  See VA Form 119.  An attempt to contact the Veteran to review his progress was made on January 4, 2005.  A message was left regarding the status of an incomplete class and to remind him he was required to have monthly contact with his case worker regarding the progress toward the completion of his degree by May 2005.  The case worker again contacted the Veteran in February 2005 to review his progress.  The Veteran informed her that he planned to appeal the decision.  See WINRS case note.  

A letter was sent to the Veteran in March 2005 requesting an appointment to review his progress.  No response was received.  In a letter dated April 1, 2005, the Veteran was informed that his file would be placed in an interrupted status if he did not come in for an appointment to review progress.  In a letter dated April 4, 2005, the Veteran indicated that he would appeal the decision to terminate his Chapter 31 benefits and refusal to authorize additional training courses in science, math or special education at Marquette or another training institution.  The Veteran called on April 6, 2005 to request the number for preference letters and would not discuss anything else.  See WINRS case note.  

In a letter dated May 2, 2005, the Veteran was informed that his vocational rehabilitation program had been interrupted because he had not pursued the training program outlined in his rehabilitation plan and had not given any acceptable reasons for his actions.  See also VA Form 28-1905d dated May 2, 2005.  The Veteran thereafter submitted a notice of disagreement in May 2005 and a statement of the case (SOC) outlining much of the above procedural history was issued in June 2006.  In a letter dated September 6, 2005, the Veteran was informed that his vocational rehabilitation program would be discontinued effective October 6, 2005 because he was not pursuing his rehabilitation plan and had not responded to attempts to contact him regarding his intent to continue the current program.  Although an October 2005 memorandum from the VRS recommended discontinuance, there was non-concurrence by the VR&E Officer.  The record indicates that the Veteran had moved to Virginia and the file was being transferred there for follow-up and continuation of services.

III. Legal Criteria and Analysis

The three basic requirements for eligibility for Chapter 31 vocational rehabilitation training are set out in 38 C.F.R. § 21.1(b).  The first requirement is that of a basic entitlement to services under 38 C.F.R. § 21.40.  See 38 C.F.R. § 21.1(b)(1).  The second requirement under 38 C.F.R. § 21.1(b) is that the services necessary for training and rehabilitation must be identified by VA and the Veteran.  See 38 C.F.R. § 21.1(b)(2).  The third requirement is that VA and the Veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  See 38 C.F.R. § 21.1(b)(3).  In this case, all three requirements were met.

A Veteran seeking Chapter 31 vocational rehabilitation training will be assigned a specific case status.  See 38 C.F.R. § 21.180(a).  The initial case status is that of "applicant."  See 38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled.  See 38 C.F.R. § 21.50(a).  If the Veteran attends the appointment for an initial evaluation, s/he progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).  During evaluation and planning status, it is determined whether the Veteran has an employment handicap under 38 C.F.R. § 21.40(b) and whether achievement of a vocational goal is feasible and a plan is subsequently developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.  When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57 provides for an extended evaluation, and the Veteran's case may be assigned to "extended evaluation status."  See 38 C.F.R. § 21.57(a); see also 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from "evaluation and planning" status to "extended evaluation" status).

In this case, the Veteran completed all of the above.  As such, his case apparently moved to "rehabilitation to the point of employability" status.  Section 21.190 provides that this status serves to identify Veterans who receive training and rehabilitation services to enable them to attain a vocational goal and also to assure that services specified in the Veteran's IWRP are provided in a timely manner by VA.  Veterans will be placed in this status when the Veteran has progressed through applicant status and evaluation and planning status (including extended evaluation status) and pending induction into the facility where the training will be provided; the Veteran is receiving training and rehabilitation services as prescribed in the IWRP; or the Veteran is on authorized leave of absence.  In this case, the Veteran was receiving training and rehabilitation services as prescribed in the IWRP.

"Rehabilitation to the point of employability" status may be terminated if the Veteran or the VA interrupts or discontinues the period of rehabilitation to the point of employability.  38 C.F.R. § 21.190(e)(2), (3).

A subheading of Part 21, subpart A, of 38 C.F.R. entitled "Conduct and Cooperation" includes two especially pertinent sections, namely 38 C.F.R. § 21.362 and § 21.364.  

The former provides that: (a) General.  The successful development and implementation of a program of rehabilitation services require the full and effective participation of the Veteran in the rehabilitation process.  (1)  The Veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitation services under Chapter 31; (2) The staff is responsible for insuring satisfactory conduct and cooperation on the Veteran's part; and (3) VA staff shall take required action when the Veteran's conduct and cooperation are not satisfactory.

(b) VA responsibility.  VA shall make a reasonable effort to inform the Veteran and assure his or her understanding of: (1) The services and assistance which may be provided under Chapter 31 to help the Veteran maintain satisfactory cooperation and conduct and to cope with problems directly related to the rehabilitation process, especially counseling services; (2) Other services which VR&E staff can assist the Veteran in securing through non-VA programs; and (3) The specific responsibilities of the Veteran in the process of developing and implementing a program of rehabilitation services, especially the specific responsibility for satisfactory conduct and cooperation.

(c) Veteran's responsibility.  A Veteran requesting or being provided services under Chapter 31 must: (1) Cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; (2) Arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; (3) Seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; (4) Conform to procedures established by VA governing pursuit of a rehabilitation plan including: (i) Enrollment and reenrollment in a course; (ii) Changing the rate at which a course is pursued; (iii) Requesting a leave of absence; (iv) Requesting medical care and treatment; (v) Securing supplies; and (vi) Other applicable procedures; (5) Conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.

(d) Responsibility for determining satisfactory conduct and cooperation.  VR&E staff with case management responsibility in the Veteran's case will: (1) Monitor the Veteran's conduct and cooperation as necessary to assure consistency with provisions of paragraph (c) of this section; and (2) Provide assistance which may be authorized under Chapter 31, or for which arrangements may be made under other programs to enable the Veteran to maintain satisfactory conduct and cooperation.  See 38 C.F.R. § 21.362.

In this case, it is apparent from the VRS's determination and the SOC that the VRS found that the Veteran was unable to resolve problems which affected attainment of the goals of the rehabilitation plan with VA personnel (number three of the Veteran's responsibilities above) and was unable to fully conform to the rules and regulations of the training or rehabilitation facility at which services were being provided (number five of the Veteran's responsibilities above).  As noted above, there were problems in getting the Veteran to adhere to the IWRP and, ultimately, in contacting him for case management purposes.  

VA staff members are responsible for monitoring a Veteran participating in the vocational rehabilitation program and are required to take action when satisfactory conduct and cooperation have not been maintained.  38 U.S.C.A. § 3111; 38 C.F.R. §§ 21.362, 21.364.  Provisions concerning unsatisfactory conduct and cooperation are contained in 38 C.F.R. § 21.364, which provide that:

(a) General.  If VA determines that a Veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the Veteran, unless the case manager determines that mitigating circumstances exist.  In any case in which such services and assistance have been discontinued, VA may reinstitute such services and assistance only if the counseling psychologist determines that: (1) The unsatisfactory conduct or cooperation of such Veteran will not be likely to recur; and (2) The rehabilitation program which the Veteran proposes to pursue (whether the same or revised) is suitable to such Veteran's abilities, aptitudes, and interests.

(b) Unsatisfactory conduct or cooperation exists.  When the case manager determines that the Veteran's conduct and/or cooperation are not in conformity with provisions of §  21.362(c), the case manager will: (1) Discuss the situation with the Veteran; (2) Arrange for services, particularly counseling services, which may assist in resolving the problems which led to the Veteran's unsatisfactory conduct or cooperation; (3) Interrupt the program to allow for more intense efforts, if the unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the Veteran's case will be discontinued and assigned to "discontinued" status unless mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in "interrupted" status until VA staff determines the Veteran may be reentered into the same or a different program because the Veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the Veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) The effects of the Veteran's service and nonservice-connected condition; (ii) Family or financial problems which have led the Veteran to unsatisfactory conduct or cooperation; or (iii) Other circumstances beyond the Veteran's control.  See 38 C.F.R. § 21.364.  

If a Veteran fails to comply with the "Conduct and Cooperation" provisions, the Veteran may be moved from "rehabilitation to the point of employability" status to, first, "interrupted" status with suspension of services, and then to "discontinued" status where services to the Veteran may be terminated.  See 38 C.F.R. §§ 21.197, 21.198.  This process also applies to decisions to suspend services under § 21.50(e).  See 38 C.F.R. § 21.197(b)(1).  As set out in the regulations, the purpose of assignment to interrupted status is to assure that all appropriate actions have been taken to help the Veteran continue in his or her program before discontinuing benefits and services.  38 C.F.R. § 21.197(c)(4).  If a Veteran has a service-connected disability rated 50 percent or more disabling, then before the Veteran can be placed on "discontinued" status, the vocational rehabilitation and counseling officer must conduct a "special review" of the proposed discontinuance action.  38 C.F.R. § 21.198(b)(7).  Finally, whenever a Veteran's status is changed, the Veteran must be fully informed of that fact by a letter that states the reasons for the change in status (38 C.F.R. § 21.180(d)), and be afforded prior notification of any adverse action (38 C.F.R. § 21.420(d)).

As set forth above, events took place almost immediately after the August 20, 2001 IWRP was formulated that resulted in that document requiring amendment.  Initially, the Veteran's student status changed on several occasions beginning in September 2001 due to the fact that he was dropping credit hours.  This resulted in several extensions to the IWRP regarding when he would complete his degree, which as noted on the IWRP was a Master's Degree in Instructional Leadership at Marquette University.  See VA Form 28-8606.  Although these extensions and amendments to the IWRP were allowed, the Veteran was noted to be having problems completing his degree requirements as of April 2003, when it was determined that he would not graduate in May 2003 (following anticipated completion dates of July 2002 and December 2002 passing by without the completion of his coursework).  He was warned repeatedly beginning in April 2003 that he would be placed in interrupted status due to his lack of cooperation and non-response to attempts made by the VRS to contact him.  See letters dated April 2003, May 2003, October 2004 and April 2005.  

Despite these warnings, no action was taken by the Veteran to fulfill the requirements needed to attain his degree.  In fact, although Marquette University sent him a letter in April 2004 outlining those requirements, which included changing an incomplete grade to a satisfactory grade in one class, writing a paper, and preparing and presenting a portfolio defense, the Veteran consistently wrote letters to the VR&E program in which he indicated that he could not take action on his coursework because his award had been decreased, but discussed plans to attain a teaching internship and teaching certification that were not part of the original or amended IWRP or requirements outlined in the April 2004 letter from Marquette.  As such, the VRS was correct in noting at that time that the Veteran had not addressed any of the requirements outlined in the April 2004 letter.  These actions by the Veteran went on through April 2005, until his vocational rehabilitation benefits were actually interrupted in May 2005.  

The Board finds that the VRS acted properly in placing this case in interrupted status.  The record shows that the Veteran clearly displayed uncooperative behavior and was hard to contact such that he failed in his conduct and cooperation and did not satisfactorily conform to the procedures established by VA and to the rules and regulations of the facility where he was being afforded training per 38 C.F.R. §§ 21.362 and 21.364.  The record contains several documents revealing the uncooperative nature of the Veteran, as noted above, namely documents that reveal the problems the VRS had in getting the Veteran to adhere to the IWRP and, ultimately, in contacting him for case management purposes.  Despite being referred for and undergoing reevaluation counseling in mid-August 2003, at which time he was provided a list of tasks to complete to determine what action would be needed to complete the IWRP, the Veteran continued to be uncooperative in adhering to the IWRP.  In fact, by his own multiple letters, the Veteran made clear that he would not be taking actions to complete the course requirements outlined in the April 2004 letter from Marquette University but, rather, was consistently noting his goal in obtaining both a teaching internship and teaching certification.  In sum, the record shows that the Veteran failed in his conduct and cooperation as he did not satisfactorily conform to the procedures established by VA and to the rules and regulations of the facility where he was being afforded training.  Therefore, the interruption of vocational rehabilitation benefits, effective May 2, 2005, under the provisions of Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. § 3111; 38 C.F.R. §§ 21.197, 21.362, 21.364.


ORDER

The interruption of vocational rehabilitation benefits, effective May 2, 2005, under the provisions of Chapter 31, Title 38, United States Code, was proper, and the appeal is denied.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


